Citation Nr: 1450661	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar, for the portion of the appeal period extending from May 23, 2008 through September 12, 2011; and in excess of 20 percent from September 13, 2011, forward. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2004, with service that included combat in Operation Iraqi Freedom. 

This case comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 10 percent for right shoulder shrapnel wound residuals with a scar, and denied a rating in excess of 30 percent evaluation for anxiety disorder. 

When the case was before the Board in May 2011 the issues of entitlement to a rating in excess of 10 percent for residuals of shrapnel injury to the right shoulder, with retained foreign body and nontender scar, and entitlement to a rating in excess of 30 percent for a psychiatric disorder were remanded for additional development.

While the appeal was pending, the RO issued a May 2012 rating decision, which granted a 20 percent evaluation for right shoulder shrapnel wound residuals with a scar, effective from September 13, 2011.  In addition, effective from September 26, 2011, an increased evaluation of 50 percent was assigned for the Veteran's psychiatric disorder (recharacterized as posttraumatic stress disorder (PTSD), representing a change in diagnosis).  Because a claimant is presumed to be seeking the highest rating available for a particular disability, and the ratings assigned are not the highest possible ratings for these disabilities, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

When the case was most recently before the Board in August 2012, the Board denied the Veteran's claims of entitlement to a rating in excess of 30 percent for anxiety disorder for the time period extending from May 23, 2008 to September 25, 2011; and entitlement to a rating in excess of 50 percent for PTSD beginning September 26, 2011, and remanded the two claims listed on the title page of this decision.

As noted in the Board's August 2012 decision/remand, in the May 2012 rating action, service connection was also established for right infraspinatus tendinopathy, for which an initial 10 percent evaluation was assigned effective from September 13, 2011.  Also noted in the August 2012 decision/remand, this matter is not currently in appellate status.  The Veteran was notified in the August 2012 decision/remand that he could still file a timely Notice of Disagreement (NOD) with this decision, as a veteran has one year from the date of notice of a rating action (June 18, 2012 - in this case) to file an NOD.  See 38 C.F.R. § 20.302.  To date, no NOD was filed, and this issue is not currently before the Board. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the time period from May 23, 2008 through September 12, 2011, the Veteran's service-connected residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar were manifested by no more than moderate impairment of Muscle Group IV, a nonpainful scar, near full range of motion of the right shoulder, and no neurological impairment.

2.  For the time period beginning September 13, 2011, the Veteran's service-connected residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar were manifested by no more than moderately severe impairment of Muscle Group IV, a nonpainful scar, full range of motion of the right shoulder, no neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar for the time period from May 23, 2008 through September 12, 2011 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.14, 4.56, Diagnostic Code 5301-5203 (2014).

2.  The criteria for a rating in excess of 20 percent rating for residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar for the time period beginning September 13, 2011 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.14, 4.56, Diagnostic Code 5304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2014).  Letters dated in June 2008 and June 2011 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO readjudicated the claim on appeal in a Supplemental Statement of the Case (SSOC) issued in May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

VA examinations were conducted in June 2008 and September 2011; the Veteran has not argued, and the record does not reflect that these examinations were inadequate for rating purposes.  The Board finds that the examinations are adequate for adjudication purposes because they document the Veteran's subjective complaints and history, were based on an appropriate examination of the Veteran, and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2011 and August 2012 remands.  Specifically, the May 2011 Board remand instructed the AOJ to contact the Veteran and request all information regarding VA and non-VA treatment records, to obtain any identified records, and to schedule the Veteran for a VA examination to address the severity of his service-connected residuals of a shrapnel injury to the right shoulder.  The August 2012 remand instructed the AOJ to provide the Veteran with the opportunity to identify any additional relevant private or VA medical treatment records, to obtain any identified treatment records, and to specifically obtain VA treatment records dating from April 2009 to the present from the VA Medical Centers in Fort Wayne and South Bend, Indiana; Marquette and Iron Mountain, Michigan; and from Madison, Wisconsin.  The AOJ was also instructed to obtain any VA hospitalization, operative, surgical and discharge reports relating to the right shoulder dating from December 2011 forward.  The August 2012 remand finally specifies that, if and only if a VA surgical report for the right shoulder could be located and there is evidence of shoulder surgery since November 2011, another examination of the right shoulder should be undertaken.  The Board finds that the AOJ has complied with the Board's instructions in that the AOJ requested from the Veteran the appropriate information in letters dated in November 2011 and December 2013, the AOJ obtained the requested VA treatment records, and the September 2011 VA examination report substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from Veterans of Foreign Wars of the United States.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions to ascertain the severity of his service-connected disability.  They also asked questions regarding current treatment.  The hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Factual Background

The service treatment records reflect that in April 2004 the Veteran sustained a shrapnel wound to the posterior right shoulder.  The assessment was fragmentation wound to the right shoulder.  He was prescribed an antibiotic and pain medication.  At the October 2004 separation examination the Veteran's disability was asymptomatic and not causing him any problems.  

The post-service medical evidence of record includes a June 2008 VA examination report.  The examination report reflects the Veteran's complaint of right shoulder flare-ups that are 10/10 in severity.  The flare-ups occur daily and last for 10 minutes.  They are triggered by excessive work with his upper extremities and are alleviated by rest.  He works as an arborist, which requires him to frequently move heavy objects and do repetitive tasks such as raking.  He does not use a brace for the shoulder.  The shoulder disability has no effect on his activities of daily living.  He does not use medication and he does not participate in any therapy for the right shoulder.  Physical examination revealed a 5 mm circular scar signifying the injury site of the shrapnel.  The skin was slightly hypopigmented compared to the surrounding skin.  There was no erythema, warmth, swelling, or joint effusion.  The scar was not adherent to the underlying tissue.  It was nontender and Tinel's test was negative.  No underlying foreign body was palpated.  There was no muscle atrophy.  Hawkins and neer impingement signs were negative.  Speed's (biceps), O'Brien's (labral), and apprehension/relocation provocative test were all negative.  There was no tenderness to palpation of the acromioclavicular (AC) joint, biceps tendon, or rotator cuff insertion.  Strength was full (5/5) for deltoid, supraspinatus, subscapularis, and external rotators.  His distal neurovascular examination was intact.  He was able to forward elevate both shoulder to 170 degrees, abduct to 170 degrees, and externally rotate to 80 degrees.  Internal rotation was to 60 degrees.  His bilateral shoulder range of motion as nontender and symmetric.  Shoulder range of motion did not change with repetitive testing.  The examiner stated that there is no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance or incoordination.  No information could be addressed regarding range of motion during a flare-up because the Veteran was not experiencing a flare-up.  The diagnosis was right shoulder shrapnel wound.  Imaging studies revealed a 5 mm metallic foreign body that appeared superficial to the scapular body.  No other abnormalities within the shoulder joint or elsewhere were noted.  The examiner noted that the Veteran has significant flares that are limiting his ability to perform his job as described.  

A September 9, 2008 VA treatment record notes that the Veteran complained of shoulder pain of a few months duration.  It was noted that he has not seen primary care at VA.  He was encouraged to set up an appointment and establish care.  

A September 15, 2008 VA treatment record reflects right shoulder pain for a couples of moths which was getting worse.

A September 19, 2008 VA treatment record reflects that over the past three to six months the Veteran's shoulder got worse and has been interfering with weightlifting.  The treatment record reflects that it was likely rotator cuff tendinopathy, chronically recurring due to work strain.

A June 2011 VA treatment record reflects that the Veteran had no right shoulder pain at rest.  The shoulder was tender to palpation of the infraspinatus.  Range of motion was full.  On examination there was biceps tendon crepitus.

The September 2011 VA examination report reflects that the Veteran is diagnosed with right infraspinatus muscle strain, which was diagnosed April 5, 2004.  The examiner noted that the Veteran does not have a penetrating muscle injury such as a gunshot or shell fragment wound.  He does have a non-penetrating muscle injury such as muscle strain.  The Veteran's dominant hand is his right hand.  The examiner indicated that Muscle Group IV is affected.  Muscle Group IV is shoulder girdle muscles:  supraspinatus, infraspinatus and teres minor, subscaplaris, and coracobrachialis.  These muscles serve to stabilize the shoulder, and perform abduction and rotation of the arm.  The Veteran has no history of rupture of the diaphragm with herniation, no injury to the facial muscles, and no interference with mastication.  He has a scar associated with the muscle injury, which the examiner described as a minimal scar.  The examiner stated that the muscle injury affects muscle substance or function in that the Veteran has lack of endurance of the right shoulder.  The examiner indicated that there is no loss of power, weakness, impairment of coordination, or uncertainty of movement.  There is consistent lowered threshold of fatigue for the infraspinatus muscle and consistent fatigue/pain for the infraspinatus muscle.  Muscle strength testing was full for shoulder abduction.  There was no muscle atrophy.  The Veteran uses no assistive devices.  Imaging studies were performed.  There was X-ray evidence of retained shell fragments and or shrapnel in the infraspinatus muscle on the right.  Electrodiagnostic tests were not done.  The examiner opined that the Veteran's muscle injury impacts his ability to work in that the Veteran reports lack of endurance of the right shoulder infraspinatus muscle.  The examiner opined that the right infraspinatus muscle most closely resembles a mild injury.  The examiner stated that there is no peripheral nerve condition or peripheral neuropathy.  The Veteran denied having any numbness, tingling, or signs of peripheral nerve damage.  Muscle strength testing was full, atrophy was not present, and reflexes were normal.  Sensory examination was normal.  Scars examination revealed one healed wound scar on the right posterior shoulder.  There are no scars or disfigurement of the head, face, or neck.  The right posterior shoulder scar is not painful.  The scar is not unstable with frequent loss of covering of the skin over the scar.  The scar is not due to a burn.  The scar measured 0.5cm by 0.5cm.  There is no abnormal pigmentation or texture, elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The scar does not result in limitation of function, nor does it affect the Veteran's ability to work.  Joints examination reflects the Veteran's complaints of flare-ups that impact the function of the shoulder.  He reported right shoulder pain when he does physical activity that involves his right shoulder.  Range of motion testing revealed right shoulder flexion to 180 degrees without any objective evidence of painful motion.  Abduction was to 180 degrees without objective evidence of painful motion.  Repetitive use testing was accomplished doing three repetitions, and endpoints of range of motion testing did not change with the three repetitions.  The examiner stated that there is no additional limitation in range of motion following repetitive use testing.  However, there was functional loss and/or functional impairment of the shoulder and arm.  There was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the right shoulder.  There was no guarding of the shoulder.  Muscle strength testing was full for abduction and forward flexion.  Ankylosis of the glenohumeral articulation (shoulder joint) was not present.  Specific tests for rotator cuff conditions were tested.  Three of the four tests were negative (Hawkins Impingement Test, Empty-can test, and Lift-off subscapularis test).  However, external rotation/Infraspinatus strength test was positive, indicating infraspinatus tendinopathy or tear.  There is no history of mechanical symptoms such as clicking or catching.  There is also no history of recurrent dislocation (subluxation) or the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was negative.  The examiner indicated that there is no AC joint condition or any other impairment of the clavicle or scapula.  There is no tenderness of the AC joint.  Cross-body adduction test was negative.  The Veteran has not had arthroscopic or other shoulder surgery.  Imaging studies of the shoulder have been performed and degenerative or traumatic arthritis was documented.  The examiner stated that the Veteran's shoulder condition impacts the Veteran's ability to work.  The examiner stated that the Veteran's right shoulder has normal range of motion but he lacks endurance when it comes to repetitive lifting.  He has pain and avoids using the right shoulder at work.  His right shoulder slows him down at work.  The examiner commented that the shell fragment, which is 4 mm metallic density, is located in the upper right chest are/shoulder area, and the Veteran has right infraspinatus tendinopathy, lack of endurance in the right shoulder, and right shoulder strain with increased pain on repetitive movement.  

A January 2012 VA treatment record notes that the Veteran's shoulder symptoms increase with abduction, internal rotation, and external rotation.  The Veteran has not had any surgery and indicated that he was not sure if he wanted surgery.  On examination of the shoulder there was palpable tenderness.  The symptoms are provoked with any lifting/repetition.

A December 2012 VA treatment record notes that the Veteran had not undergone any surgery in the past year.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for residuals of a shrapnel wound to the right shoulder with nontender scar was granted in a February 2006 rating decision.  A 10 percent rating was assigned, effective November 25, 2004, pursuant to Diagnostic Code 5301-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

The Veteran filed the instant claim for an increased rating for his right shoulder disability on May 23, 2008.  As such, the rating period for consideration on appeal is from May 23, 2007.  In his May 2008 claim for an increased rating for his right shoulder disability, the Veteran stated that it was causing him more pain, and it was starting to interfere with his activities.  In the July 2008 rating decision on appeal, the RO continued the 10 percent rating assigned under Diagnostic Code 5301-5203.  Thereafter, in a May 2012 rating decision, the RO granted service connection for right infraspinatus tendinopathy and assigned a 10 percent rating based upon painful motion, effective September 13, 2011, pursuant to Diagnostic Code 5024.  As noted in the Introduction section, this decision is not currently before the Board, as the Veteran did not appeal this decision.  The May 2012 rating decision also granted an increased rating for residuals of a shrapnel wound to the right shoulder with nontender scar.  A 20 percent rating was assigned effective September 13, 2011, pursuant to Diagnostic Code 5304.  Diagnostic Code 5304 concerns injuries to Muscle Group IV, which includes the intrinsic muscles of the shoulder girdle (supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis).  38 C.F.R. § 4.73, Diagnostic Code 5304.

Under Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement.  A 20 percent (maximum) rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or if there is dislocation of the clavicle or scapula.  Ratings are not dependent on whether the disability affects the major or minor extremity.  Impairment of the clavicle or scapula may also be rated based on the impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Other potentially applicable code provisions include Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  Under Diagnostic Code 5200, unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent evaluation for the major joint; intermediate between favorable and unfavorable warrants a 40 percent evaluation for the major joint; and favorable ankylosis with abduction to 60 degrees, can reach mouth and head, warrants a 30 percent evaluation for the major joint. 

Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation for either the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity.  

Under Diagnostic Code 5202 impairment of the humerus manifested by loss of head (flail shoulder) warrants an 80 percent evaluation for the major joint; nonunion (false flail joint) warrants a 60 percent evaluation for the major joint; fibrous union warrants a 50 percent evaluation for the major joint; recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all movements warrants a 30 percent evaluation for the major joint; recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level warrants a 20 percent evaluation for both the major and minor joint; malunion of the humerus with marked deformity warrants a 30 percent evaluation for the major joint; and malunion of the humerus with moderate deformity warrants a 20 percent evaluation for both the major and minor joint. 

Normal range of shoulder motion is forward extension (flexion) from zero to 180 degrees; shoulder abduction is from zero to 180 degrees; internal rotation is from zero to 90 degrees; and external rotation from zero to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2014). 

In determining whether limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  

Under both Diagnostic Code 5301, which addresses injury to Muscle Group I, the extrinsic muscles of the shoulder girdle to include the trapezius, levator scapula, and serratus magnus, and under Diagnostic Code 5304, which addresses injury to Muscle Group IV, the intrinsic muscles of the shoulder girdle to include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis, a noncompensable rating is warranted for slight injury to the major upper extremity, a 10 percent rating is warranted for moderate injury to the major upper extremity, a 20 percent rating is warranted for a moderately severe injury to the major upper extremity, and a maximum rating of 30 percent is for severe injury.

The functions of Muscle Group I are upward rotation of the scapula and elevation of the arm above the shoulder level.  The functions of Muscle Group IV are stabilization of the shoulder against injury in strong movements, holding head of humerus in socket; abduction; and outward rotation and inward rotation of the arm. 

At all times during the appeal period, the regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c).  Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id. 

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability:  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

The criteria for evaluating muscle injuries under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination.  Tropf v. Nicholson, 20 Vet. App. 317, 324-25 (2006).  In Robertson v. Brown, 5 Vet. App. 70 (1993), the Court held that a history of debridement did not mandate a specific rating under 38 C.F.R. § 4.56 absent evidence of symptomatic disability.  Similarly, in Tropf, 20 Vet. App. 317, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a "moderate" compensable rating under 38 C.F.R. § 4.56 as a matter of law.  Tropf v. Nicholson, 20 Vet. App. 317, 324-25 (2006).

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  They apply only to claims (unlike the Veteran's) received on or after this date, or if the Veteran requests their consideration.  Neither he nor his representative has requested such consideration.  

Prior to October 2008, under Diagnostic Code 7800, a 10 percent evaluation was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118.  A 30 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The highest evaluation of 80 percent was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

Prior to October 2008, Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Prior to October 2008, Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Prior to October 2008, Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Prior to October 2008, Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  

Prior to October 2008, Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria, amended effective October 23, 2008, pursuant to Diagnostic Code 7804, one or two painful or unstable scars warrants a 10 percent rating, three or four such scars warrant a 20 percent rating, and five or more such scars warrant a 30 percent rating.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  The amended Diagnostic Code 7800 applies to scars of the head, face or neck, Diagnostic Code 7801 through 7803 apply to burn scars, and Diagnostic Code 7805 applies to disabling effects of scars not considered under DCs 7800-7804.




Analysis

Review of the evidence of record does not establish entitlement to ratings greater than 10 percent for the time period from May 23, 2008 through September 12, 2011, or in excess of 20 percent beginning September 13, 2011 under any of the applicable diagnostic codes.  

Regarding muscle injuries for the time period from May 23, 2008 through September 12, 2011, the evidence does not show that the Veteran's right shoulder disability warrants more than the 10 percent rating for moderate muscle injury.  Although the September 2011 VA examiner recently classified the injury as non-penetrating, the evidence reflects that there are retained metallic fragments in the right infraspinatus muscle.  According to the August 2008 VA examination report, imaging studies revealed a 5 mm metallic foreign body that appeared superficial to the scapular body.  However, the Veteran did not undergo in-service debridement, and there was no fracture of any kind, prolonged infection, sloughing of soft parts, or intermuscular binding or scarring.  The Veteran has manifested cardinal signs and symptoms of shoulder muscle disability in terms of persistent fatigue and lack of endurance.  Yet, this was not associated with loss of deep fascia, normal firm muscle resistance, or soft flabby muscles in the aforementioned period.  Moreover, at the June 2008 VA examination, the examiner specifically found no muscle atrophy.  There is also no evidence of loss of power, weakness, impairment of coordination, or uncertainty of movement.  Accordingly, comparison with the left shoulder did not yield evidence of impairment.  Although the Veteran indicated that his right shoulder flares up and limits his ability to perform his job, and although there are retained metallic fragments, the total disability picture does not reflect moderately severe muscle disability, as the examination findings listed above are not equivalent to those listed for moderately severe muscle disability.  Tropf v. Nicholson, 20 Vet. App. 317, 324-25 (2006).  As such, a higher rating based upon moderately severe muscle injury is not warranted for the time period from May 23, 2008 through September 12, 2011.

For the time period beginning September 13, 2011, a rating in excess of 20 percent is not warranted because there is no evidence of severe muscle injury.  Notably, there is no evidence of shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, or intermuscular binding and scarring.  Additionally, the service department records do not show hospitalization for a prolonged period for treatment of the wound.  There is a record of complaint of cardinal signs and symptoms of muscle disability (fatigue and lack of endurance), and complaints that the muscle injury slows him down at work.  (The September 2011 examiner specifically found that there was no loss of power, weakness, impairment of coordination, or uncertainty of movement.)  However, there are no objective findings of ragged, depressed, and adherent scars indicating wide damage to muscle groups.  Palpation does not show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  There are also no findings of abnormal muscle swelling and hardening in contraction, adhesion of a scar to one of the long bones or scapula, diminished muscle excitability, or adaptive contraction of an opposing group of muscles were made.  The Veteran's strength in the right shoulder was normal (5/5) strength.  No atrophy was found.  In sum, there is no evidence of impaired strength, atrophy or other findings representing a severe muscle injury.  In fact, the September 2011 VA examiner specifically characterized the Veteran's right shoulder muscle injury as mild.  Despite the evidence of minute multiple scattered foreign bodies, and the severe impairment of lack of endurance, the evidence as a whole does not represent severe muscle injury.  Tropf v. Nicholson, 20 Vet. App. At 324-25.  As such, for the time period beginning September 13, 2011, a rating in excess of 20 percent rating under Diagnostic Code 5304 is not warranted.  [To the extent that the September 2011 report indicates that the Veteran's muscle fatigue/lack of endurance results in limited motion/impairment of function, the Board reiterates that the Veteran has not challenged the May 2012 rating decision's assignment of a 10 percent rating on this basis under Diagnostic Code 5024, effective September 13, 2011.  To simultaneously assign a higher rating during this time period based on impairment of the muscle resulting in limited motion of the right shoulder would constitute pyramiding.  38 C.F.R. § 4.14 (2014).]  

The Board notes that Diagnostic Code 5302 pertains to injuries to Muscle Group II, the extrinsic muscles of the shoulder girdle.  Diagnostic Code 5303 is for to injury to Muscle Group III, the intrinsic muscle of the shoulder girdle to include the pectoralis major I (clavicular) and deltoid.  Because the evidence does not reflect that the Veteran has a muscle injury to any muscle group other than Muscle Group IV (specifically the infraspinatus), there diagnostic codes will not be addressed further.

The Board will also consider whether the Veteran could receive higher ratings than he is currently receiving based upon muscle disability, for his right shoulder disability based upon the diagnostic codes for rating limitation of motion of the arm.  In this regard, and as previously noted, several other Diagnostic Codes concern the shoulder, shoulder girdle, and arm in addition to those set forth and discussed above.  Diagnostic Code 5200 is for ankylosis of the scapulohumeral articulation.  Diagnostic Code 5201 addresses limitation of the motion of the arm.  Diagnostic Code 5202 addresses other impairment of the humerus, and Diagnostic Code 5203 pertains to impairment of the clavicle and scapula.  These Diagnostic Codes are not applicable because there is no indication that the Veteran manifests the disabilities and injuries specified.  First, there is no ankylosis of the scapulohumeral articulation.  In this regard, the Veteran retains useful motion of his right shoulder, and in fact had full to near full range of motion of the shoulder at both VA examinations.  As such, Diagnostic Code 5200 is not for application.  Further, X-rays and examinations reflect no impairment of the humerus (including malunion, recurrent dislocation, fibrous union, nonunion and loss of humerus head).  Therefore, Diagnostic Code 5202 is not for application.  There is also no evidence of impairment of the clavicle or scapula, including malunion, nonunion or dislocation.  Notably, the September 2011 VA examiner specifically found no impairment of the scapula and clavicle.  Therefore, Diagnostic Code 5203 is not for application.  The September 2011 VA examination further found that the only muscle injury was to muscle group IV, specifically the infraspinatus muscle.  As such, Diagnostic Codes 5302 and 5303 are not for application.

Regarding Diagnostic Code 5201, limitation of motion of the arm, a higher rating is not warranted for any time period because there is no evidence of limitation of motion of the right shoulder to midway between the side and shoulder level.  Importantly, flexion of the shoulder and abduction of the shoulder were each to 170 degrees at the June 2008 VA examination and these ranges of motion were full (to 180 degrees), without objective evidence of pain, at the September 2011 VA examination.  Because the range of motion testing revealed full or near full range of motion of the right shoulder, even considering the Veteran's fatigue and lack of endurance, range of motion of the right shoulder is not limited additionally limited such that it would drop from full or near full to midway between the side and shoulder, and as such a higher rating under Diagnostic Code 5201 is not warranted for any time period on appeal.  

Regarding the Veteran's scar, the evidence shows that the Veteran has one scar which was described by the June 2008 VA examiner as being circular and measuring 5 mm and which was described by the September 2011 VA examiner as measuring 0.5cm by 0.5cm.  The evidence consistently reflects that the scar is not deep, does not cause loss of motion or loss of function of the affected part, is not unstable, and is not painful or tender on examination or otherwise.  Poor nourishment and ulceration, let alone repeated ulceration, have not been found.  Finally, the scar does not exceed 144 square inches (929 square centimeters).  As such, a higher or separate rating based upon scars is not warranted for any time period on appeal.

No Diagnostic Codes concerning neurologic impairment need be set forth.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8510-8719 (2014).  The Board finds that a separate rating for neurologic impairment clearly is not warranted.  Neurological examination has consistently been normal, the Veteran has had no related complaints, and at no point have any problems with sensation or reflexes in his right shoulder/arm been detected despite his pain.  In fact, both examination reports specifically reflect that neurovascular/neurological examination was intact.  The September 2011 VA examiner specifically noted that there was no diagnosis of a peripheral nerve disability/peripheral neuropathy.  As such, a separate rating based upon neurological impairment is not for application.

In sum, the preponderance of the evidence is against the claim for an increased rating for residuals of a shrapnel wound to the right shoulder at any time during the appeal period.  See Hart, 21 Vet. App. 505 (2007).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right shoulder symptoms are more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased sinusitis symptomatology.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116 .

The Board finds that the schedular ratings for the Veteran's right shoulder disability are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of such disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Notably, there are higher ratings available for more severe limitation of range of motion of the shoulder, more severe muscle injury, and for additional symptomatology such as painful or other symptomatic scars and neurological impairment.  The Veteran's symptom combination and functional impairment is not productive of that required for higher ratings under the applicable diagnostic codes.  The record does not reflect that the Veteran has required hospitalization for treatment of his right shoulder disability and although he indicates that his right shoulder disability slows him down at work, extraschedular consideration is not warranted at this time because the Board has found that the schedular ratings are adequate.  In any event, the basis of the VA Rating Schedule is to compensate for the interference that each individual disability causes with employment.  The Board finds that the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Thus, no extraschedular referral is required.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar, for the portion of the appeal period extending from May 23, 2008 to September 12, 2011, is denied.

Entitlement to an evaluation in excess of 20 percent for residuals of a shrapnel injury to the right shoulder with retained foreign body and non-tender scar, for the portion of the appeal period beginning September 13, 2011, forward. 


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

The Board notes that the Veteran currently meets the schedular criteria for a TDIU.  However, as the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities, acting in concert, cause him to be unemployable, such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to assess the Veteran's employability and to obtain a "combined effects" opinion on the matter.  The claims file must be forwarded to and reviewed by the designated examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected disabilities (PTSD, residuals of shrapnel wound to right shoulder with nontender scar, residuals of left knee contusion, and right infraspinatus tendinopathy), either singularly or in combination, preclude him from securing and following substantially gainful employment.  Consideration should be given to the Veteran's educational and vocational history, but not to nonservice-connected disabilities or advancing age.  A complete rationale must be provided for all opinions and conclusions reached.
 
2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Finally, after undertaking any other development deemed appropriate, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


